Title: To James Madison from John Dawson, 1 February 1800
From: Dawson, John
To: Madison, James


Dear Sir!
Philadelphia. February 1st. 1800.
This will find you on your farm & I hope with restord health. According to practice we have had a bankrupt law before us for many days. The final question on it is pospond untill tuesday week, & the fate of it uncertain—tho I much fear that it will pass—you well know what they can do by time—there was a majority of 20 agt it when introducd.

You observe by the papers that there is a small chance, that the present legislature of this State will agree on a mode for the choice of electors—this must be left to the next & will probably be made by them—in this event we calculate on a favourable issue—N. York & N. Jersey, it is said, are improving.
Bounaparte has brought about another revolution & Suvarrov is going home. Peace is expected. To us I think it certain. With much esteem Your friend
J Dawson
